           Case 1:17-cr-10216-DJC Document 86 Filed 10/03/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA


    v.
                                                            No. 17-cr-10216-DJC
 HAROLD ALTVATER

         Defendant.


                      GOVERNMENT’S MEMORANDUM CONCERNING
                        ADMISSIBILITY OF SUMMARY EXHIBITS

         The government submits this memorandum to respond to Defendant’s objections to the

admission into evidence of certain summary charts prepared by the government’s summary

witness, Alexander Scoufis. The summary charts, now marked as exhibits Q, R, S and V are

properly admissible as summary charts pursuant to Fed. Rule of Evid. 1006. In the alternative,

the government submits that the court may admit the charts under Fed. R. Evid. 611(a).

                                         BACKGROUND

         The summary charts at issue summarize the defendant’s trading in Ariad stock, Ariad

stock price and volume data, telephone records, Ariad news announcements, and various Ariad

emails received by Maureen Curran. The underlying records are undoubtedly voluminous, as

they contain, collectively, thousands of points of data. While all of the underlying documents

used to prepare the summary charts have been admitted into evidence, they cannot be

conveniently examined in court because of the number of source materials and the need to

compare timing of information across multiple documents at once.

         The government is introducing the summary charts for the purpose of streamlining the

trial and aiding the jury in its deliberations. Mr. Scoufis will testify regarding the process he
          Case 1:17-cr-10216-DJC Document 86 Filed 10/03/18 Page 2 of 4



used to create the charts. The defendant has had a number of opportunities to review various

drafts of the summary charts and has not yet to date raised any concerns that the charts contained

factual inaccuracies or were otherwise misleading.

                                          ARGUMENT

   I. The Summary Charts are Admissible Under F.R.E. 1006

       Federal Rule of Evidence 1006 permits summaries, charts, or calculations to be admitted

into evidence “to prove the content of voluminous writings, recordings, or photographs that

cannot be easily examined in court.” Fed. R. Evid. 1006. In evaluating whether underlying

records are sufficiently voluminous, a court may consider “whether summarization would

remove logistic or cognitive barriers to the jury’s discharge of its duties.” United States v.

Appolon, 695 F. 3d 44, 62 (1st Cir. 2012). Once the court has made a determination that the

underlying records are voluminous, all that is required is that the proponent show “that the

voluminous source materials are what the proponent claims them to be and that the summary

accurately summarizes the source materials.” United States v. Milkiewicz, 470 F. 3d 390, 296

(1st Cir. 2006).

       The government’s summary charts provide the jury with the ability to compare Ariad

stock price data, public announcements, the defendant’s trading data, phone records, and emails

in evidence with one simple visual depiction. Without these charts, jurors will be unable to

readily compare Ariad’s stock price to any of the events in the timeline around the defendant’s

trades. In addition, the jurors will need to sift through the defendant’s brokerage records on their

own to establish when he traded in Ariad stock in each of his accounts. The exercise is tedious

and time consuming.

       There is no dispute regarding the authenticity of the underlying source materials used to



                                                  2
          Case 1:17-cr-10216-DJC Document 86 Filed 10/03/18 Page 3 of 4



construct each of the summary charts that the government seeks to admit – those materials have

all been admitted into evidence.

   II. The Summary Charts Are Admissible Under F.R.E. 611(a)

       If the court determines that the summary charts are not admissible under Fed. R. Evid.

1006, it retains discretion to admit the documents into evidence as pedagogical aids to illustrate

or clarify the government’s position. Milkiewicz, 470 F.3d 398. Here, because all of the

underlying documents used to develop the charts have been admitted into evidence, and because

there is no challenge to the accuracy or reliability of the summary charts, the documents may be

admitted under Fed. R. Evid. 611(a) in the court’s discretion to make the procedures for

presenting evidence effective for determining the truth and to avoid wasting time. Id. at 398.

                                          CONCLUSION

       The charts are likely to be useful to the jury in their deliberations. There is no reason the

jury should have to search through voluminous records to recreate the relevant timeline. The

United States submits that the organization of the variety of documents and data to pull the

relevant data into a chronological format for the jury is both an appropriate summary chart and

well within this Court’s discretion to allow to go back to the jury room as an aid to the jury in

their deliberations.

                                                              Respectfully submitted,

                                                              ANDREW E. LELLING

                                                      By:      /s/ Sara Bloom
                                                              ______________________
                                                              Sara Bloom
                                                              Michael Vito
                                                              Assistant U.S. Attorneys




                                                 3
          Case 1:17-cr-10216-DJC Document 86 Filed 10/03/18 Page 4 of 4



                                  CERTIFICATE OF SERVICE
        I hereby certify that this document, filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

Dated: October 3, 2018
                                                              ______________________
                                                                /s/ Sara Bloom
                                                               Sara Bloom




                                                 4
